Case: 17-41158       Document: 00514640804         Page: 1     Date Filed: 09/13/2018




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 17-41158                                 FILED
                                   Summary Calendar                       September 13, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

SALVADOR ALAMILLA,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-270-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
         Salvador Alamilla challenges his jury-trial conviction for possession of a
controlled substance with intent to distribute, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A). He contends the evidence was insufficient to support
his conviction because the Government failed to prove beyond a reasonable
doubt that he had knowledge of the methamphetamine found in his pickup
truck.


         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-41158     Document: 00514640804      Page: 2   Date Filed: 09/13/2018


                                  No. 17-41158

      Around 10:00 a.m. on 16 April 2017, Alamilla crossed the border into
Mexico at the Falfurrias, Texas, Border Patrol checkpoint in his Ford F-150
pickup truck. Just over eight hours later, he was stopped at the checkpoint
going back into the United States in the same truck, when a canine alerted to
the vehicle. During the resulting inspection of the vehicle’s interior, the canine
alerted to the backseat, at which point Border Patrol Agents discovered a small
plastic door set into the back of the truck. Upon opening the compartment, the
Agents   discovered    ten   wrapped    bundles    which    tested   positive   for
methamphetamine, totaling approximately 11 kilograms. The estimated value
of the drugs was approximately $767,000. (There is a minor inconsistency in
the evidence regarding the value of the methamphetamine ($776,000 versus
$767,000). The lower figure will be used for this opinion.)
      At trial, the Government introduced evidence that the pickup truck was
owned by Alamilla and his wife, registered at their address in Houston, Texas,
and insured in both their names; and that the wrapped bundles found in the
truck were consistent with the packaging of drug cartels, which produce
around 80–90 percent of methamphetamine in Mexico. A Border Patrol Agent
testified such cartels often hire individuals to pick up methamphetamine
stored at a “stash house” south of the United States border, for transport past
a Border Patrol checkpoint into the United States for distribution.
      Because Alamilla preserved his sufficiency challenge, our review is
de novo; the verdict will be upheld if a reasonable trier of fact could have found
the evidence established guilt beyond a reasonable doubt. E.g., United States
v. Alaniz, 726 F.3d 586, 600-01 (5th Cir. 2013). “Even when examined de novo,
review of the sufficiency of the evidence is highly deferential to the verdict.”
United States v. Davis, 735 F.3d 194, 198 (5th Cir. 2013) (internal quotation
marks and citation omitted).



                                        2
       Case: 17-41158   Document: 00514640804   Page: 3   Date Filed: 09/13/2018


                                 No. 17-41158

        Regarding the sufficiency challenge, the Government’s assertion that
this matter does not qualify as a secret-compartment case fails; therefore,
because the contraband was hidden, defendant’s control of the vehicle is not
alone sufficient to prove knowledge. See, e.g., United States v. Pennington, 20
F.3d 593, 598 (5th Cir. 1994).     “In secret compartment cases, this Court
requires additional circumstantial evidence that is suspicious in nature and
demonstrates guilty knowledge.” United States v. Gonzalez-Rodriguez, 621
F.3d 354, 361 (5th Cir. 2010).
        On the other hand, the Government maintains correctly that the
evidence was sufficient. “In the typical hidden compartment case, the driver
disclaims ownership of the vehicle and the government does not disprove the
disclaimer.” United States v. Resio-Trejo, 45 F.3d 907, 912 (5th Cir. 1995).
Here, however, the evidence established Alamilla’s ownership of the vehicle,
and there was no evidence his truck had ever been stolen or borrowed. “As the
owner of the truck, [defendant] had control over who used it and how it was
used.” United States v. Williams-Hendricks, 805 F.2d 496, 501 (5th Cir. 1986).
        The value of the methamphetamine found in Alamilla’s truck also
supports the verdict. See United States v. Villareal, 324 F.3d 319, 324 (5th Cir.
2003) (“One example of circumstantial evidence which may be probative of
knowledge is the value of the drug being transported.”). It is implausible
someone would take Alamilla’s truck and, without his knowledge, construct a
secret compartment, fill it with methamphetamine worth approximately
$767,000, and then return the truck to Alamilla. See Resio-Trejo, 45 F.3d at
913.
        Finally, given evidence that the methamphetamine found in his
northbound truck on the evening of 16 April 2017 had been packaged by a drug
cartel, as well as evidence that drug organizations operate south of Border



                                       3
    Case: 17-41158    Document: 00514640804    Page: 4   Date Filed: 09/13/2018


                                No. 17-41158

Patrol checkpoints, the jury could have inferred that Alamilla had driven south
on the morning in question to pick up a load of a controlled substance. Cf.
Pennington, 20 F.3d at 598.
      AFFIRMED.




                                      4